      Case 4:19-cv-00188-O Document 12 Filed 01/12/21                         Page 1 of 5 PageID 71



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION


EPITACIO CABRERA-CASTILLO,                              §
                                                        §
                 Movant,                                §
                                                        §
VS.                                                     §    NO. 4:19-CV-188-O
                                                        §    (NO. 4:16-CR-122-O)
UNITED STATES OF AMERICA,                               §
                                                        §
                 Respondent.                            §

                                         OPINION AND ORDER

        Came on for consideration the motion of Epitacio Cabrera-Castillo, movant, under 28

U.S.C. § 2255 to vacate, set aside, or correct sentence by a person in federal custody. The Court,

having considered the motion, the government’s response,1 the record, including the record in the

underlying criminal case, No. 4:16-CR-122-O, styled “United States v. Valentin Velazquez, et

al.,” and applicable authorities, finds that the motion must be dismissed as untimely.

I. BACKGROUND

        The record in the underlying criminal case reflects the following:

        On June 15, 2016, movant was named along with others in a three-count superseding

information charging him in count one with conspiracy to possess with intent to distribute 50 grams

or more of a mixture and substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. § 846. CR Doc.2 119. Movant and his counsel signed a factual resume

setting forth the penalties movant faced, the elements of the offense, and the stipulated facts

establishing that movant had committed the offense charged. CR Doc. 122. They also signed a


1
 The response is presented as a motion to dismiss the § 2255 motion as untimely. Movant failed to file a response.
2
 The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 4:16-
CR-122-O.
    Case 4:19-cv-00188-O Document 12 Filed 01/12/21                  Page 2 of 5 PageID 72



waiver of indictment. CR Doc. 121. On June 27, 2016, movant entered a plea of guilty. CR Doc.

195. At the arraignment hearing, after movant had been sworn and answered several questions, his

counsel notified the Court that movant indicated that he felt uncomfortable with the Court’s

questions and needed an interpreter. According to counsel, “It’s the first I’ve heard of it.” CR Doc.

701 at 4. Movant, then using the services of an interpreter, testified under oath that: He understood

he should never depend or rely upon any statement or promise by anyone as to what penalty would

be assessed against him and that his plea must not be induced or prompted by any promises,

pressure, threats, force or coercion of any kind; any discussion with his attorney concerning the

guidelines would only be an estimate, not a promise, as to what the guidelines would be; the Court

would not be bound by the stipulated facts and could take into account other facts; he understood

his right to indictment and waived that right; he committed the essential elements as set out in the

factual resume; he had had sufficient time to discuss the case and the charges against him and the

issue of punishment with his attorney and he was satisfied with his attorney’s representation; he

understood that he could receive a sentence of not less than 5 nor more than 40 years’

imprisonment; that no one had mentally, physically, or in any other way attempted to force him to

plead guilty; no one had made any promises or assurances to him in any kind of effort to induce

him to enter a plea of guilty; and, he understood all of the information contained in the factual

resume and the stipulated facts were true and correct. Id. at 8–25. The Court found that the plea

was knowing and voluntary. Id. at 25.

       The probation officer prepared the presentence report (“PSR”), which reflected that

movant’s base offense level was 38. CR Doc. 338, ¶ 113. He received two-level increases for

possession of firearms, id. ¶ 114, importation, id. ¶ 115, and maintaining a drug premises. Id.

¶ 116. He received a three-level increase for being a manager or supervisor. Id. ¶ 118. He received
       Case 4:19-cv-00188-O Document 12 Filed 01/12/21                              Page 3 of 5 PageID 73



a two-level and a one-level decrease for acceptance of responsibility. Id. ¶¶ 122, 123. Based on a

total offense level of 43 and a criminal history category of II, movant’s guideline range was limited

by the statutory maximum and became 240 months. Id. ¶ 170. The probation officer later prepared

an addendum to the PSR to correctly state that the guideline range was 480 months. CR Doc. 450.

           Movant was sentenced to a term of imprisonment of 360 months. CR Doc. 598. He

appealed, CR Doc. 677, and his appeal was dismissed as untimely. United States v. Cabrera-

Castillo, 698 F. App’x 781 (5th Cir. 2017). He did not file a petition for writ of certiorari.

II. GROUNDS OF THE MOTION

           Movant asserts two grounds in support of his motion. First, he says he received ineffective

assistance of counsel. Second, he says his conviction was obtained by a plea of guilty that was

unlawfully induced or not made voluntarily or with understanding of the nature of the charge and

the consequences of the plea. Doc.3 1 at 4.

III. TIMELINESS OF THE MOTION

           A one-year period of limitation applies to motions under § 2255. The limitation period runs

from the latest of:

           (1) the date on which the judgment of conviction becomes final;
           (2) the date on which the impediment to making a motion created by government
           action in violation of the Constitution or laws of the United States is removed, if
           the movant was prevented from making a motion by such governmental action;
           (3) the date on which the right asserted was initially recognized by the Supreme
           Court, if that right has been newly recognized by the Supreme Court and made
           retroactively applicable to cases on collateral review; or
           (4) the date on which the facts supporting the claim or claims presented could
           have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Typically, the time begins to run on the date the judgment of conviction

becomes final. United States v. Thomas, 203 F.3d 350, 351 (5th Cir. 2000). A criminal judgment



3
    The “Doc. __” reference is to the number of the item on the docket in this civil action.
    Case 4:19-cv-00188-O Document 12 Filed 01/12/21                             Page 4 of 5 PageID 74



becomes final when the time for seeking direct appeal expires or when the direct appeals have

been exhausted. Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987).

         Here, movant’s conviction and sentence became final on January 9, 2018, after the 90-day

period for filing a petition for writ of certiorari expired. Clay v. United States, 537 U.S. 522, 525

(2003). He did not file his § 2255 motion until February 27, 2019, Doc. 1 at 6, almost two months

after the deadline for doing so. In response to the Court’s order requiring him to show cause why

his motion should not be dismissed as untimely, Doc. 3, movant admitted that he did not know

there was a deadline for filing the motion. Doc. 4 at 2.

         The doctrine of equitable tolling is applied only in rare and exceptional circumstances. In

re Wilson, 442 F.3d 872, 875 (5th Cir. 2006). Movant must show that he was pursuing his rights

diligently and that some extraordinary circumstance stood in his way and prevented the timely

filing of his motion. Holland v. Florida, 560 U.S. 631, 649 (2010). Neither excusable neglect nor

ignorance of the law is sufficient to justify equitable tolling. Fierro v. Cockrell, 294 F.3d 674, 682

(5th Cir. 2002). Movant’s lack of legal acumen and unfamiliarity with legal process is not

sufficient justification to toll limitations. United States v. Petty, 530 F.3d 361, 366 (5th Cir. 2008);

Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002). In this case, movant has not shown that

he is entitled to equitable tolling.4

IV. MERITS OF THE MOTION

         Even had the motion been timely filed, movant could not prevail. His first ground is wholly

conclusory and fails for that reason. Green v. Johnson, 160 F.3d 1029, 1042 (5th Cir. 1998). That

counsel did not visit movant until the day before the plea and sentencing, if true, does not mean

that he received ineffective assistance. And, in any event, movant has not made any attempt to


4
 Although movant refers to “council’s [sic] misinformation,” Doc. 4 at 2, it is clear that movant did not receive any
advice or communication from his counsel. He was not affirmatively misled in any way.
   Case 4:19-cv-00188-O Document 12 Filed 01/12/21                  Page 5 of 5 PageID 75



show that he was prejudiced. Strickland v. Washington, 466 U.S. 668, 694 (1984). Movant’s

second ground is barred because it should have been raised on appeal. Davis v. United States, 417

U.S. 333, 345 (1974); United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). And, any

contention that movant’s plea was not knowing and voluntary is belied by the record. CR Doc.

701.

V. CONCLUSION

       For the reasons discussed herein, movant’s motion is DISMISSED AS UNTIMELY.

       Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of

appealability is DENIED.

       SO ORDERED on this 12th day of January, 2021.




                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
